UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6490



SCOTT TREMAYNE GRIFFIN,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-99-68)


Submitted:   July 27, 2005                 Decided:   August 5, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Tremayne Griffin, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Scott Tremayne Griffin seeks to appeal the district

court’s order denying his motion to reconsider a prior order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                 An appeal

may not be taken from the final order in a habeas proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 370

(4th     Cir.2004)    (applying      the    certificate    of   appealability

requirement to appellate review of the denial of a Fed. R. Civ. P.

60(b) motion).       A certificate of appealability will not issue for

claims addressed by a district court absent “a substantial showing

of the denial of a constitutional right.”           28 U.S.C. § 2253(c)(2)

(2000).    A prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of his constitutional claims is debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that     Griffin   has    not   made   the    requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                      - 2 -
        DISMISSED




- 3 -